DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
	Claims 1-7, 10, 11 and 15-17 are pending. Claims 15-17 are withdrawn. Claims 1-7, 10 and 11 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to the prior rejections over Lin in view of Lewis and Krull are moot as the applicant’s amendment removed 2,6-lutidine, 2,4,6-collidine and 2-methyl-2-aminoethanol from the Markush group.
Applicant has added N-ethyl aniline back to the Markush group. The claim including N-ethyl aniline was previously rejected over Lin in view of Lewis and Bozer. Applicant argues that the claims are not obvious over Lin in view of Lewis and Bozer because nothing in Bozer suggests that the selection of N-ethyl aniline as the amine would lead to a more stable composition while saving energy wherein the resulting films display high resistance to humidity and do not suffer from wrinkling. The Applicant argues that they have shown unexpected results from the particular selection of the amine; therefore, the claims are not obvious over the prior art of record. 
However, the Examiner disagrees and notes that the evidence proffered (the Examples cited in Applicant’s Remarks) for unexpected results is not commensurate in scope with the claims. It is unclear from the evidence whether the unexpected properties would be present for the entire scope of 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
1.	Claims 1-7, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (U.S. Pat. No. 9796805) in view of Lewis et al. (U.S. Pat. No. 4351871) and Bozer et al. (U.S. Pat. No. 3813371).

	Regarding claims 1-7, 10 and 11, Lin teaches a coating composition comprising an aminoplast crosslinker resin as claimed in claims 2-7 (abstract, column 6, lines 14-21 and claims 1 and 5), a hydroxyl-functional acrylic polymer resin (column 7, line 44-column 8, line 17), and a catalyst comprising an organic sulfonic acid, dodecylbenzene sulfonic acid (column 12, lines 9-14).  Lin fails to teach the catalyst additionally comprising an amine as claimed.  
First, Lewis teaches a composition comprising at least one aminoplast resin (Example 2, column 13), a hydroxy functional polyether resin (Example 2, column 13) and a catalyst comprising an organic sulfonic acid (Example 2, column 13) neutralized with an amine, such as ethanolamine (Example 2, column 13).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lin’s composition by including an amine in combination with Lin’s sulfonic acid catalyst.  One would have been motivated to make this modification as the amine would block the catalyst and prevent premature reaction and would allow for precise control of the crosslinking temperature of the composition (see Lewis at column 7, lines 20-38). 
.

Conclusion
	Claims 1-7, 10, 11 and 15-17 are pending. 
Claims 15-17 are withdrawn. 
Claims 1-7, 10 and 11 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 2, 2021Primary Examiner, Art Unit 1796